Citation Nr: 0214416	
Decision Date: 10/16/02    Archive Date: 10/29/02

DOCKET NO.  96-00 150A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of shell fragment wounds of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1969 to December 
1970.

This appeal came to the Board of Veterans' Appeals (Board) 
from June 1995 and later RO decisions that granted service 
connection for post-traumatic stress disorder (PTSD) and 
evaluated that disorder as 30 percent disabling, effective 
from April 1993, and as 50 percent disabling from November 7, 
1996; increased the evaluation for residuals of shell 
fragment wounds of the right upper extremity from zero to 
10 percent; increased the evaluation for residuals of shell 
fragment wounds of the left upper extremity from zero to 
10 percent; denied an increased (compensable) evaluation for 
residuals of shell fragment wounds of the left lower 
extremity; and determined that there was no CUE (clear and 
unmistakable error) in the November 1987 RO rating decision 
that assigned a zero percent evaluation for residuals of 
shell fragment wounds of the right upper extremity.  In a May 
2002 decision, the Board granted an increased evaluation of 
50 percent for the PTSD, effective from April 1993, and 
denied the other claims except for the claim being considered 
in this decision.  The Board undertook additional development 
on that claim.


FINDING OF FACT

The veteran failed to report, without good cause, for VA 
examination in August 2002 in connection with his claim for 
an increased evaluation.


CONCLUSION OF LAW

An increased (compensable) evaluation for residuals of shell 
fragment wounds of the left lower extremity must be denied.  
38 C.F.R. § 3.655(a), (b) (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)). 

The veteran has been provided with VA examinations to 
determine the current severity of the residuals of shell 
fragment wounds of the left lower extremity.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a September 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim and offered to assist him in obtaining any relevant 
evidence.  This letter gave notice of what evidence the 
veteran needed to submit and what evidence VA would try to 
obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  No further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim for the reasons stated in the decision.


A.  Factual Background

The veteran had active service from June 1969 to December 
1970.

Service medical records reveal that the veteran sustained 
shell fragment wounds of various extremities, including the 
left leg.  At a VA examination in August 1987, no residuals 
of shell fragment wounds to the left leg were found.  A 
November 1987 RO rating decision granted service connection 
for residuals of shell fragment wounds of the left leg and 
assigned a zero percent evaluation, effective from August 
1987.  The zero percent evaluation has remained unchanged 
since then.

VA medical reports show that the veteran was treated and 
evaluated for various medical problems from the early 1990's 
to 2001.  Those reports show no significant abnormality of 
the left leg.  At a VA medical examination in June 1999, the 
veteran gave a history of a shrapnel wound to the left leg in 
service.  The examiner noted that the shrapnel site of the 
left leg was very small and no abnormalities were noted.

In a letter dated in August 2002, the Board notified the 
veteran that additional development was being undertaken on 
his claim for an increased (compensable) evaluation for 
residuals of shell fragment wounds of the left leg.  He was 
notified that he was being scheduled for a VA medical 
examination and that his claim might be denied under the 
provisions of 38 C.F.R. § 3.655 if he failed to report for 
the examination.

In correspondence dated in September 2002, the VA Medical 
Center in Columbia, South Carolina, notified the veteran that 
his claim was being returned to the Board because he failed 
to report for a scheduled examination on August 31, 2002.


B.  Legal Analysis

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such an examination, or reexamination, action 
shall be taken in accordance with paragraph (b).  38 C.F.R. 
§ 3.655(a) (2001).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2001).

A review of the evidence shows that the veteran failed to 
report for a VA scheduled examination in conjunction with his 
claim.  He has an obligation to cooperate, when required, in 
the development of evidence pertaining to his claim.  The 
duty to assist is not always a one-way street, nor is it a 
blind alley.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The veteran 
has not shown good cause for his failure to report for the 
scheduled VA examination in August 2002.  Under the 
circumstances, the claim for an increase must be denied.  
38 C.F.R. § 3.655(b).


ORDER

An increased (compensable) evaluation for residuals of shell 
fragment wounds of the left leg is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

